 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN T. CARIDAD,                              No. 2:14-cv-1847 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    NORM KRAMER,
      Acting Executive Director,
15    Napa State Hospital,
16                       Respondent.
17

18          Multiple matters in this case were heard on this court’s regular law and motion calendar

19   on January 9, 2019. Marylou Hillberg appeared for petitioner; David Eldridge appeared for

20   respondent; Kenneth L. Rosenfeld appeared personally with his counsel, Allen Sawyer. The

21   background and procedural posture of this case are familiar to the parties and need not be recited

22   here. For the reasons stated on the record at the hearing, the court rules as follows:

23          1. Petitioner’s motion for an Order to Show Cause re Civil Contempt, ECF No. 129, is

24                DENIED;

25          2. Petitioner’s request for judicial notice, ECF No. 139, is DENIED;

26          3. Petitioner’s requests for further discovery, ECF Nos. 127, 136, 138, are GRANTED

27                IN PART as specified below and otherwise DENIED;

28          4. Petitioner is authorized to issue subpoenas duces tecum to Gregory Sokolov, M.D.,
                                                        1
 1            Stacy Correa, and Lisa Gara for the complete digital and/or paper files of their work in
 2            relation to Mr. Caridad’s MDO status and recommitments, for the period of January 1,
 3            2013 through June 30, 2017, including billing records if any;
 4         5. The Clerk of Court is directed to immediately issue to petitioner’s counsel three (3)
 5            subpoenas duces tecum forms, signed but otherwise blank, pursuant to Fed. R. Civ. P.
 6            45(a)(3).
 7         6. Petitioner’s expert report shall be disclosed to respondent no later than March 11,
 8            2019;
 9         7. The evidentiary hearing regarding equitable tolling, see ECF No. 98, is hereby SET
10            for April 8, 2019 at 9:00 a.m. in Courtroom 26.
11         IT IS SO ORDERED.
12   DATED: January 9, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
